Title: To Thomas Jefferson from John Jay, 14 August 1779
From: Jay, John
To: Jefferson, Thomas


Philadelphia, 14 Aug. 1779. Circular to the state executives. The expected arrival of 7,000 troops from Europe and 3,000 from the West Indies as reinforcements to the enemy is a matter of grave concern to Congress and “our Allies.” The states are therefore to “prepare for the most immediate, and most vigorous operations” by filling up their battalions and by having the militia ready to march at shortest warning. Encloses a resolve of Congress of 12 Aug. denouncing John Douglass, late commander of the privateer Hunter.
